Case: 14-20268      Document: 00512785019         Page: 1    Date Filed: 09/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20268                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                        September 29, 2014
JOSEPH YOUNG,                                                              Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff - Appellant
v.

HARRIS COUNTY MENTAL HEALTH; HOUSTON HOUSING
AUTHORITY; HOUSTON POLICE DEPARTMENT; SCHNEE, Dr. and
Staff,

                                                 Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-1875


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM:*
       The district court dismissed Young’s complaint on the grounds that (1)
Young failed to effect proper service of process upon the defendants within the
requisite time period, despite having been given extensions of time to do so,
and (2) it lacked subject matter jurisdiction because Young failed to set forth
facts establishing that the court had either federal question or diversity


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20268    Document: 00512785019     Page: 2   Date Filed: 09/29/2014



                                 No. 14-20268
jurisdiction over his lawsuit. Young’s opening brief contains no cognizable
issues for review and attaches irrelevant exhibits from outside the record. His
reply brief likewise fails to address, in a comprehensible manner, the basis for
the district court’s dismissal of his complaint. Based on our review of the
record, the district court did not err. We therefore AFFIRM the judgment of
the district court. Young’s motion for appointment of counsel is DENIED.




                                       2